DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group 2, claims 6 and 14, drawn to a polypeptide in the reply filed on June 24, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Applicant’s election of species of SEQ ID NO: 09 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2, 15, 17, 18, 21, 23, 26, 42, 44, 62-64, 87-90, 92, 103-107, 111, 120, 122, 123, and 127 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2021.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is October 6, 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 4, 2019, March 5, 2021, September 2, 2021, and September 10, 2021 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings were received on April 4, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over UCL BUSINESS PLC - Pule, M. et al. (WO 2016/135470 A1; 4/4/2019 IDS, doc #32), Clackson et al. (PNAS 95(18): 10437-10442 (1998)), Straathof et al. (Blood 105(11): 4247-4254 2005; 4/4/2019 IDS, doc #64), and Cao et al (Cancer Res. 69(23): 8987-8995 (2009)).
WO 2016/135470 disclose the use of a chimeric protein that comprises a FKBP12 heterodimerization domain, a linker, and a catalytic domain of Caspase 9 (see pages 12 and 13, and SEQ ID NO: 1 and SEQ ID NO: 2). WO 2016/135470 does not disclose the FKBP12 domain having a Val at position 36.  L3 is a linker in the chimeric protein that comprises SEQ ID NO: 5 (GGGGS).  A truncated Caspase 9 protein is disclosed.
Clackson et al. disclose the redesign of the FKBP12 ligand binding domain to generate chemical dimerizers with novel specificity.  The newly designed FKBP12 
		Straathof et al. disclose an inducible caspase 9 fusion protein with FKBP12 for selective elimination of transduced T cells.  The fusion protein comprises the F36V modification in the FKBP12 domain, and has a truncated caspase 9 structure (see entire document, Figure 2A and 2B).  The linker is SGGGS and not the same as currently claimed GGGGS in SEQ ID NO: 5 or the construct in SEQ ID NO: 9.
		Cao et al. disclose the construction and characterization of recombinant immunotoxins using a flexible linker, GGGGS.  The linker was used to demonstrate the fusion of different antibodies and maintenance of functional effects of the individual fusion portions (see entire document).
	The art does not disclose the exact sequence as disclosed in SEQ ID NO: 9, which contains the GGGS linker with the FKBP12, but the art has shown that a flexible linker comprising GGGGS (SEQ ID NO: 5 of instant application) was used to make fusion proteins with a linker as disclosed by Cao et al.   
It is not inventive to use known domains/elements that have the same function to make an inducible caspase polypeptide as claimed, since each domain was known to function as currently intended.   It would have been obvious to the person having ordinary skill in the art to manufacture the currently claimed inducible caspase polypeptides SEQ ID NO: 3, 5, 7 fusion and SEQ ID NO: 9 as claimed, because the art has shown the individual domains fused together to produce a functional inducible caspase polypeptide as disclosed by Straathof et al., WO 2016/135470, and Clackson et al.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANAND U DESAI/Primary Examiner, Art Unit 1656